95 Ga. App. 601 (1957)
98 S.E.2d 195
ATLANTA NEWSPAPERS, INC.
v.
McLENDON et al.
36639.
Court of Appeals of Georgia.
Decided April 23, 1957.
*602 James C. Holcombe, for plaintiff in error.
Robert J. Noland, contra.
NICHOLS, J.
"A judgment sustaining any or all demurrers to a petition and allowing time for amendment is not subject to exception or review. Code § 81-1001 as amended (Ga. L. 1952, p. 243); Aiken v. State Farm Mut. &c. Ins. Co., 88 Ga. App. 131 (76 S.E.2d 141); Cates v. Owens, 87 Ga. App. 270 (73 S.E.2d 345); Community Theatres Co. v. Burney, 87 Ga. App. 165 (73 S.E.2d 104); Barron v. Foster, 87 Ga. App. 119 (73 S.E.2d 102)." Thornton v. Courvoisier, 90 Ga. App. 26 (81 S.E.2d 842). The writ of error in the present case excepts to a judgment of the trial court sustaining various grounds of demurrer, and allowing time to amend to meet the grounds which were sustained. Therefore, the writ of error is premature and must be
Dismissed. Felton, C. J., and Quillian, J., concur.